Exhibit 99.1 FOR IMMEDIATE RELEASE STIFEL REPORTS SECOND QUARTER 2 • Record net revenues of $725.6 million, increased 11.3% compared with the year-ago quarter and 7.4% sequentially. • Record net revenues and pre-tax operating income in Global Wealth Management. • Record net revenues in Institutional Group. • Net income available to common shareholders of $50.5 million, or $0.63 per diluted common share. • Non-GAAP net income available to common shareholders of $71.6 million, or $0.90 per diluted common share. • Record client assets of $258.1 billion, increased 14.2% compared with the year-ago quarter and 2.2% sequentially.
